DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6, 8, 10-16, 18 and 20 objected to because of the following informalities: 

For claim 1, Examiner believes this claim should be amended in the following manner:
A method for selecting a hair product comprising: 
obtaining, by at least one processor, customer data, wherein the customer data comprises at least one of image data of a customer and measurement data; 
generating, by the at least one processor, a three-dimensional model of [[a]] the customer using the customer data; 
retrieving, by the at least one processor, a product augmented reality package comprising three-dimensional image data for at least one product; and
displaying, by the at least one processor, a representation of the at least one product on the three-dimensional model of the customer using the product augmented reality package and the three-dimensional model of the customer, wherein the representation of the at least one product is at least one of rotatable and zoom adjustable.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the product augmented reality package is automatically retrieved as a compressed file.

For claim 3, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising obtaining the image data of the customer, selecting a pre-defined feature shell, aligning and adjusting the image data of the customer and the pre-defined feature shell to generate the three-dimensional model of the customer.

For claim 4, Examiner believes this claim should be amended in the following manner:
The method of claim 3, wherein the pre-defined feature shell is automatically fit to the image data of the customer using one or more anchor [[point]] points located on the pre-defined feature shell and one or more anchor [[point]] points located on the image data of the customer.




The method of claim 3, wherein the pre-defined feature shell is automatically fit to the image data of the customer using a machine learning model.

For claim 6, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising measuring a dimension of a of the customer using the three-dimensional model of the customer.

For claim 8, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising recording product data when a desired look is achieved using the product augmented reality package and the three-dimensional model of the customer.

For claim 10, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprises capturing two orthogonal images of the customer and a measurement indicator in each of the two orthogonal images of the customer as the customer data, and automatically generating, by the at least one processor, the three-dimensional model of the customer from the two orthogonal images of the customer.

For claim 11, Examiner believes this claim should be amended in the following manner:
A computer program product comprising a non-transitory computer-readable storage medium containing computer program code, the computer program code when executed by one or more 45processors causes the one or more processors to perform operations, the computer program code comprising instructions to: 
obtain customer data, wherein the customer data comprises at least one of image data of a customer and measurement data; 
generate a three-dimensional model of [[a]] the customer using the customer data; 
retrieve a product augmented reality package comprising three-dimensional image data for at least one product; and
display a representation of the at least one product on the three-dimensional model of the customer using the product augmented reality package and the three-dimensional model of the customer, wherein the representation of the at least one product is at least one of rotatable and zoom adjustable.

For claim 12, Examiner believes this claim should be amended in the following manner:
The computer program product of claim 11, wherein the product augmented reality package is automatically retrieved as a compressed file.

For claim 13, Examiner believes this claim should be amended in the following manner:
The computer program product of claim 11, wherein the computer program code further comprises instructions to obtain the image data of the customer, select a pre-defined feature shell, align and adjust the image data of the customer and the pre-defined feature shell to generate the three-dimensional model of the customer.

For claim 14, Examiner believes this claim should be amended in the following manner:
The computer program product of claim 13, wherein the pre-defined feature shell is automatically fit to the image data of the customer using one or more anchor [[point]] points located on the pre-defined feature shell and one or more anchor [[point]] points located on the image data of the customer.

For claim 15, Examiner believes this claim should be amended in the following manner:
The computer program product of claim 13, wherein the pre-defined feature shell is automatically fit to the image data of the customer using a machine learning model.




For claim 16, Examiner believes this claim should be amended in the following manner:
The computer program product of claim [[10]] 11, wherein the computer program code further comprises instructions to measure at least one dimension of a of the customer using the three-dimensional model of the customer.

For claim 18, Examiner believes this claim should be amended in the following manner:
The computer program product of claim 11, wherein the computer program code further comprises instructions to record product data when a desired look is achieved using the product augmented reality package and the three-dimensional model of the customer.

For claim 20, Examiner believes this claim should be amended in the following manner:
The computer program product of claim [[12]] 11, wherein the computer program code further comprises instructions to capture two orthogonal images of the customer and a measurement indicator in each of the two orthogonal images of the customer as the customer data, and automatically generate, by the one or more processors, the three-dimensional model of the customer from the two orthogonal images of the customer.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 3, parent claim 1 establishes an initial “image data” associated with a customer. Claim 3 goes on to further establish a new “image data of the customer.” Claim 3 then recites the phrase “the image data of the customer” and it is unclear and ambiguous to which of the initial “image data” associated with the customer or the second “image data of the customer” is being referred to by the phrase “the image data of the customer.” Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claims 4 and 5, these claims depend from claim 3 and inherit the deficiency of claim 3. Therefore, claims 4 and 5 are likewise indefinite.
For dependent claim 13, parent claim 11 establishes an initial “image data” associated with a customer. Claim 13 goes on to further establish a new “image data of the customer.” Claim 13 then recites the phrase “the image data of the customer” and it is unclear and ambiguous to which of the initial “image data” associated with the customer or the second “image data of the customer” is being referred to by the phrase “the image data of the customer.” Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claims 14 and 15, these claims depend from claim 13 and inherit the deficiency of claim 13. Therefore, claims 14 and 15 are likewise indefinite.
For dependent claim 16, this claim presently depends from claim 10. However, claim 16 is directed to the computer program product, while claim 10 is directed to a method. Instead, it is independent claim 11 that provides antecedent basis for a computer program product. Therefore, claim 16 is incompatible with claim 10 and is accordingly indefinite. Claim 16 should be amended to depend from claim 11 as suggested above in the claim objections. For the purposes of the prior art rejections in the following Detailed Action, Examiner treats claim 16 as depending from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Patent Application Publication 2018/0137663 A1) in view of Raheman et al. (U.S. Patent Application Publication 2014/0178029 A1, hereinafter “Raheman”) and Bell et al. (U.S. Patent Application Publication 2014/0225888 A1, hereinafter “Bell”).

For claim 1, Rodriguez discloses a method for selecting a hair product (disclosing a method for selecting a hairstyle (page 1/par. 4) where the hairstyle may be associated with corresponding hair products (page 4/par. 48-49)) comprising: obtaining customer data, wherein the customer data comprises at least one of image data and measurement data (disclosing a camera to acquire customer data such as image data of the customer (page 1/par. 3 and pages 2-3/par. 36)); generating a three-dimensional mapping of a customer using the customer data (disclosing the image data of the customer is used to generate a three-dimensional map of the customer (page 3/par. 37)); retrieving a product augmented reality package comprising three-dimensional image data for at least one product (retrieving an aesthetic expression for a selected hairstyle from a server as a product augmented reality package for augmenting the image data of the customer to present augmented reality where the aesthetic expression comprises three-dimensional image data for the corresponding hair products for generating a three-dimensional image of the customer with the selected hairstyle and the corresponding hair products (Fig. 5; pages 3-4/par. 41-45, page 4/par. 48-49 and page 5/par. 67-68)); displaying a representation of the at least one product on the three-dimensional mapping of the customer using the product augmented reality package and the three-dimensional mapping of the customer, wherein the representation is at least one of rotatable and zoom adjustable (disclosing displaying the three-dimensional image of the customer with the selected hairstyle as a representation of the corresponding hair products on the three-dimensional mapping of the customer using the retrieved aesthetic expression on the three-dimensional mapping of the customer where the three-dimensional image of the customer with the selected hairstyle may be rotated in response to user input (Fig. 5; pages 3-4/par. 41-45)).
Examiner finds Rodriguez discloses retrieving a product augmented reality package comprising three-dimensional image data for at least one product.
In any case, these limitations are well-known in the art as disclosed in Raheman.
Raheman similarly discloses a system and method of augmented reality to present virtual content for augmenting an image of a user (page 1/par. 3). Raheman explains its virtual content may be retrieved as a product augmented reality package from a server in the form of a media file a comprising 3D image data of a hair product such as hairbands, hairclips, hairdos, wigs and so on (page 4/par. 47-48). It follows Rodriguez may be accordingly modified with the teachings of Raheman to retrieve a product augmented reality package comprising three-dimensional image data for its hair products for display with the three-dimensional map of its customer.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Rodriguez with the teachings of Raheman. Raheman is analogous art in dealing with a system and method of augmented reality to present virtual content for augmenting an image of a user (page 1/par. 3). Raheman discloses its use of media files are advantageous in appropriately retrieving three-dimensional image data of hair products in presenting augmented reality for display (page 4/par. 47-48). Consequently, a PHOSITA would incorporate the teachings of Raheman into Rodriguez for appropriately retrieving three-dimensional image data of hair products in presenting augmented reality for display.
Rodriguez as modified by Raheman does not specifically disclose a three-dimensional map as a three-dimensional model.
However, these limitations are well-known in the art as disclosed in Bell.
Bell similarly discloses a system and method for visualizing hair products in connection with customer images (page 1/par. 1 and pages 8-9/par. 109). Bell likewise discloses a camera to capture image data of a customer (page 3/par. 46) and explains a three-dimensional map of the customer image data is generated as a three-dimensional model of the customer that may be augmented with a choice of hairstyle or hair products such as a wig (pages 7-8/par. 94; and pages 8-9/par. 109-111). It follows Rodriguez and Raheman may be accordingly modified with the Bell to generate a three-dimensional model of its customer using its customer data.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Rodriguez and Raheman with the teachings of Bell. Bell is analogous art in dealing with a system and method for visualizing hair products in connection with customer images (page 1/par. 1 and pages 8-9/par. 109). Bell discloses its use of a three-dimensional model is advantageous in appropriately simulating an application of a selected hairstyle or hair product to provide style advice to a user (pages 8-9/par. 109-111). Consequently, a PHOSITA would incorporate the teachings of Bell into Rodriguez and Raheman for appropriately simulating an application of a selected hairstyle or hair product to provide style advice to a user. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 3, depending on claim 1, Rodriguez as modified by Raheman and Bell discloses further comprising obtaining image data of the customer, selecting a pre-defined feature shell, aligning and adjusting the image data of the customer and the pre-defined feature shell to generate the three-dimensional model of the customer (Rodriguez discloses a camera to acquire customer data such as image data of the customer (page 1/par. 3 and pages 2-3/par. 36); Bell similarly discloses a system and method for visualizing hair products in connection with customer images (page 1/par. 1 and pages 8-9/par. 109); Bell likewise discloses a camera to capture image data of a customer (page 3/par. 46) and explains a standard 3D model as a pre-defined feature shell is aligned and adjusted to fit with the image data of the customer to generate the 3D model of the customer (pages 7-8/par. 94-96; and page 8/par. 101-102); and it follows Rodriguez and Raheman may be accordingly modified with the Bell to generate a three-dimensional model of its customer using its customer data).

For claim 4, depending on claim 3, Rodriguez as modified by Raheman and Bell discloses wherein the feature shell is automatically fit to the image data of the customer using one or more anchor point located on the feature shell and one or more anchor point located on the image data of the customer (Bell similarly discloses a system and method for visualizing hair products in connection with customer images (page 1/par. 1 and pages 8-9/par. 109); Bell likewise discloses a camera to capture image data of a customer (page 3/par. 46) and explains a standard 3D model as a pre-defined feature shell is automatically fit with the image data of the customer to generate the 3D model of the customer based on matching of fixed locked points as anchor points located on the standard 3D model and the image data of the customer (pages 2-3/par. 55; pages 7-8/par. 94-97); and it follows Rodriguez and Raheman may be accordingly modified with the Bell to generate a three-dimensional model of its customer using its customer data).

For claim 6, depending on claim 1, Rodriguez as modified by Raheman and Bell discloses further comprising measuring a dimension of a customer head using the three-dimensional model (Rodriguez discloses the three-dimensional map of the customer is used to determine the dimensions of the head of the customer (page 3/par. 37 and page 3/par. 41); Bell similarly discloses a system and method for visualizing hair products in connection with customer images (page 1/par. 1 and pages 8-9/par. 109). Bell likewise discloses a camera to capture image data of a customer (page 3/par. 46) and explains a three-dimensional map of the customer image data is generated as a three-dimensional model of the customer for measuring the dimensions of the features of the customer such as a head (pages 7-8/par. 94-99). It follows Rodriguez and Raheman may be accordingly modified with the Bell to generate a three-dimensional model of its customer using its customer data for measuring the dimensions of the head of its customer using the three-dimensional model).

For claim 11, Rodriguez as modified by Raheman and Bell discloses a computer program product comprising a non-transitory computer-readable storage medium containing computer program code, the computer program code when executed by one or more 45processors causes the one or more processors to perform operations, the computer program code comprising instructions (Rodriguez discloses memory for storing computer program code of instructions for execution by a processor to perform operations of a computer system (page 6/par. 70)) to perform the method of claim 1 (see above as to claim 1).

For claim 13, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 3. It follows claim 13 is rejected for the same reasons as to claim 11 and claim 3.

For claim 14, depending on claim 13, this claim is a combination of the limitations of claim 13 and claim 4. It follows claim 14 is rejected for the same reasons as to claim 13 and claim 4.

For claim 16, depending on claim 11[sic], this claim is a combination of the limitations of claim 11 and claim 6. It follows claim 16 is rejected for the same reasons as to claim 11 and claim 6.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Raheman and Bell further in view of Kim et al. (U.S. Patent Application Publication 2010/0033484 A1, hereinafter “Kim”).

For claim 2, depending on claim 1, Rodriguez as modified by Raheman and Bell does not disclose augmented reality content is automatically retrieved as a compressed file.
However, these limitations are well-known in the art as disclosed in Kim.
Kim similarly discloses a system and method for presenting augmented reality (page 1/par. 8). Kim discloses a server encodes augmented reality content into a compressed file that is automatically retrieved at a client device to decode the compressed file to present augmented reality (Fig. 2; page 3/par. 38, page 4/par. 62, and page 4/par. 79). It follows Rodriguez, Raheman and Bell may be accordingly modified with the teachings of Kim to automatically retrieve its augmented reality package as a compressed file.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Rodriguez, Raheman and Bell with the teachings of Kim. Kim is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 8). Kim discloses its use of compression is advantageous in appropriately compressing augmented reality content for suitable transmission across a network to a client (page 3/par. 38, page 4/par. 62, and page 4/par. 79). Consequently, a PHOSITA would incorporate the teachings of Kim into Rodriguez, Raheman and Bell for appropriately compressing augmented reality content for suitable transmission across a network to a client. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 12, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 2. It follows claim 12 is rejected for the same reasons as to claim 11 and claim 2.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Raheman and Bell further in view of Ionasec et al. (U.S. Patent Application Publication 2012/0087563 A1, hereinafter “Ionasec”).

For claim 5, depending on claim 3, Rodriguez as modified by Raheman and Bell does not disclose a model is automatically fit to image data using a machine learning model.
However, these limitations are well-known in the art as disclosed in Ionasec.
Ionasec similarly discloses a system and method for generating a user-specific 3D model (page 2/par. 20). Ionasec likewise discloses a mean (standard) 3D model is automatically fit to image data of a user by a machine learning model to generate the user-specific 3D model (page 2/par. 20). It follows Rodriguez, Raheman and Bell may be accordingly modified with the teachings of Ionasec to automatically fit its feature shell to its image data of its customer using a machine learning model.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Rodriguez, Raheman and Bell with the teachings of Ionasec. Ionasec is analogous art in dealing with a system and method for generating a user-specific 3D model (page 2/par. 20). Ionasec discloses its use of machine learning is advantageous in appropriately fitting a standard 3D model to image data of a user to generate a user-specific 3D model (page 2/par. 20). Consequently, a PHOSITA would incorporate the teachings of Ionasec into Rodriguez, Raheman and Bell for appropriately fitting a standard 3D model to image data of a user to generate a user-specific 3D model. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 15, depending on claim 13, this claim is a combination of the limitations of claim 13 and claim 5. It follows claim 15 is rejected for the same reasons as to claim 13 and claim 5.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Raheman and Bell further in view of Ahn (U.S. Patent Application Publication 2017/0330380 A1).

For claim 7, depending claim 1, Rodriguez as modified by Raheman and Bell does not disclose further comprising modifying the representation of at least one product when depicted on a customer.
However, these limitations are well-known in the art as disclosed in Ahn.
Ahn similarly discloses a system and method for presenting virtual reality (page 1/par. 2) so that a selected hairstyle is applied to an image of a head of a customer (page 3/par. 49). Ahn explains the selected hairstyle may be customized with the selection of a hair product for coloring and a selection of color of the hair product to modify a representation of the hair product for depiction on the image of the head of the customer (page 4/par. 52). It follows Rodriguez, Raheman and Bell may be accordingly modified with the teachings of Ahn to modify its representation of its hair products when depicted on its three-dimensional model of its customer.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Rodriguez, Raheman and Bell with the teachings of Ahn. Ahn is analogous art in dealing with a system and method for presenting virtual reality (page 1/par. 2) so that a selected hairstyle is applied to an image of a head of a customer (page 3/par. 49). Ahn discloses its modification of a hair product is advantageous in facilitating appropriate customization of desired hairstyle in accordance with a customer’s preferences (page 4/par. 52). Consequently, a PHOSITA would incorporate the teachings of Ahn into Rodriguez, Raheman and Bell for facilitating appropriate customization of desired hairstyle in accordance with a customer’s preferences. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 17, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 7. It follows claim 17 is rejected for the same reasons as to claim 11 and claim 7.

Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Raheman and Bell further in view of Krenik (U.S. Patent Application Publication 2015/0217465 A1).

For claim 8, depending on claim 1, Rodriguez as modified by Raheman and Bell does not disclose recording product data when a desired look is achieved.
However, these limitations are well-known in the art as disclosed in Krenik.
Krenik similarly discloses a system and method for modeling hair products for display with images of a customer (page 6/par. 58). Krenik explains a customer makes selections with a user interface to create a desired hair style (look) where the selections may correspond to selected hair products that are recorded to generate a corresponding purchase order (page 3/par. 37 and page 6/par. 58). It follows Rodriguez, Raheman and Bell may be accordingly modified with the teachings of Krenik to record product data when a desired look is achieved using its product augmented reality package and its three-dimensional model of its customer.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Rodriguez, Raheman and Bell with the teachings of Krenik. Krenik is analogous art in dealing with a system and method for modeling hair products for display with images of a customer (page 6/par. 58). Krenik discloses its recording of product data is advantageous in appropriately generating a corresponding purchase order of desired hair products to recreate a desired hairstyle (page 3/par. 37 and page 6/par. 58). Consequently, a PHOSITA would incorporate the teachings of Krenik into Rodriguez, Raheman and Bell for appropriately generating a corresponding purchase order of desired hair products to recreate a desired hairstyle. Therefore, claim 8 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 9, depending on claim 8, Rodriguez as modified by Raheman, Bell and Krenik discloses further comprising automatically creating a product order using the recorded product data (Krenik similarly discloses a system and method for modeling hair products for display with images of a customer (page 6/par. 58); Krenik explains a customer makes selections with a user interface to create a desired hair style (look) where the selections may correspond to selected hair products that are recorded to automatically generate a corresponding purchase order for the selected hair products with an electronic computing device (page 3/par. 37 and page 6/par. 58); and it follows Rodriguez, Raheman and Bell may be accordingly modified with the teachings of Krenik to automatically create a product order using the recorded product data).

For claim 18, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 8. It follows claim 18 is rejected for the same reasons as to claim 11 and claim 8.

For claim 19, depending on claim 18, this claim is a combination of the limitations of claim 18 and claim 9. It follows claim 19 is rejected for the same reasons as to claim 18 and claim 9.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Raheman and Bell further in view of Connor (U.S. Patent Application Publication 2020/0327670 A1) and Spiegel et al. (U.S. Patent Application Publication 2013/0063487 A1, hereinafter “Spiegel”).

For claim 10, depending on claim 1, Rodriguez as modified by Raheman and Bell does not disclose capturing two orthogonal images and automatically generating, by at least one processor, a three-dimensional model from the two orthogonal images.
However, these limitations are well-known in the art as disclosed in Connor.
Connor similarly discloses a system and method for presenting augmented reality (page 2/par. 17). Connor discloses its system with a processor to capture images over two directions that are orthogonal with respect to each other to automatically generate a 3D model of a user from the orthogonal images (page 3/par. 21 and page 38/par. 209). It follows Rodriguez, Raheman and Bell may be accordingly modified with the teachings of Connor to capture two orthogonal images of its customer as its customer data and automatically generate its three-dimensional model of its customer from the two orthogonal images.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Rodriguez, Raheman and Bell with the teachings of Connor. Connor is analogous art in dealing with a system and method for presenting augmented reality (page 2/par. 17). Connor discloses its capture of orthogonal images is advantageous in appropriately generating a corresponding three-dimensional model from the orthogonal images to present augmented reality (page 38/par. 209). Consequently, a PHOSITA would incorporate the teachings of Connor into Rodriguez, Raheman and Bell for appropriately generating a corresponding three-dimensional model from the orthogonal images to present augmented reality. 
Rodriguez as modified by Raheman, Bell and Connor does not disclose capturing a measurement indicator.
However, these limitations are well-known in the art as disclosed in Spiegel.
Spiegel similarly discloses a system and method for presenting augmented reality (page 1/par. 2). Spiegel explains its system captures reference objects with known sizes and measuring elements such as a ruler as measurement indicators within a captured image to determine a size of a desired object within the captured image for augmentation in presenting augmented reality (pages 17-18/par. 222-228). It follows Rodriguez, Raheman, Bell and Connor may be accordingly modified with the teachings of Spiegel to capture a measurement indicator in each of its orthogonal images.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Rodriguez, Raheman, Bell and Connor with the teachings of Spiegel. Spiegel is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 2). Spiegel discloses its capture of measurement indicators is advantageous in appropriately determining a size of desired objects within a captured image for augmentation in presenting augmented reality (pages 17-18/par. 222-228). Consequently, a PHOSITA would incorporate the teachings of Spiegel into Rodriguez, Raheman, Bell and Connor for appropriately determining a size of desired objects within a captured image for augmentation in presenting augmented reality. Therefore, claim 10 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Raheman and Bell further in view of Kim further in view of Connor and Spiegel.

For claim 20, depending on claim 12, this claim is a combination of the limitations of claim 12 and claim 10. It follows claim 20 is rejected for the same reasons as to claim 12 and claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613